13-1714
    Zheng v. Lynch
                                                                                        BIA
                                                                                A200 911 456
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of December, two thousand fifteen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    HUI ZHENG,
             Petitioner,

                     v.                                        13-1714
                                                               NAC

    LORETTA LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Oleh R. Tustaniwsky, Brooklyn, New
                                     York.

    FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
                                     General; Nancy E. Friedman, Senior
                                     Litigation Counsel; Virginia Lum,
                        Attorney, Office of Immigration
                        Litigation, United States Department
                        of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (ABIA@) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

GRANTED.

    Hui Zheng, a native and citizen of the People=s Republic

of China, seeks review of an April 8, 2013, decision of the BIA

denying his motion to reconsider and reopen.    In re Hui Zheng,

No. A200 911 456 (B.I.A. Apr. 8, 2013).   We assume the parties=

familiarity with the underlying facts and procedural history

of this case.

    We review the BIA=s denial of motions to reconsider and

reopen for abuse of discretion.    See Jian Hui Shao v. Mukasey,

546 F.3d 138, 168-69, 173 (2d Cir. 2008).      AAn abuse of

discretion may be found in those circumstances where the Board=s

decision provides no rational explanation, inexplicably

departs from established policies, is devoid of any reasoning,

or contains only summary or conclusory statements; that is to

say, where the Board has acted in an arbitrary or capricious

manner.@ Ke Zhen Zhao v. U.S. Dep=t of Justice, 265 F.3d 83, 93


                               2
(2d Cir. 2001) (internal citations omitted).     The BIA abused

its discretion in concluding that Zheng failed to specify any

error of law or fact in its prior decision affirming an

Immigration Judge=s pretermission of his asylum application as

untimely filed.   See 8 U.S.C. ' 1229a(c)(6)(C); 8 C.F.R.

' 1003.2(b)(1); see also Jian Hui Shao, 546 F.3d at 173.

    First, the IJ erred in giving Alittle evidentiary weight@

to the stamp on Zheng=s Chinese passport, showing that he left

China on August 30, 2009. IJ opinion at 13. Zheng presented this

stamp to corroborate his testimony that his August 10, 2010,

application for asylum was filed within one year of his entry

into the United States.   The IJ=s reason for giving the stamp

little weight was Zheng=s inability Ato provide any of the

necessary incidental travel documents associated with his

alleged trip to the U.S.@ Id. Although lack of corroboration is

relevant to assessing the credibility of a witness=s testimony,

what the IJ did was discount corroborating evidence for lack

of documents that corroborated the corroborating evidence. This

was improper. Furthermore, Zheng explained that the snakehead

arranged his travel and took back the Japanese passport on which

Zheng traveled outside of China. The exit stamp on Zheng=s


                               3
Chinese passport was undisputed evidence that he left China on

August 30, 2009.

     Second, the IJ erred in faulting Zheng for not establishing

Awith clear and convincing evidence . . . that he had arrived

in U.S. at the time that he asserts: May 12, 2010.@ Id. The time

requirement for an asylum application is that it must be filed

Awithin 1 year after the date of the alien's arrival in the United

States.@ 8 U.S.C. 1158(a)(2)(B). The exit stamp that established

Zheng=s departure from China within the year proceeding the

filing date of his asylum application necessarily demonstrated

that Zheng=s last arrival in the United States was within one

year of that filing date.   See Matter of F-P-R-, 24 I. & N. Dec.

681, 683-85 (B.I.A. 2008) (holding that the one year filing

deadline for an asylum application is calculated from the alien=s

last arrival in the United States, even if that arrival occurred

following a brief trip abroad).* Zheng=s application was timely



       *
          Prior to the BIA=s decision in Matter of F-P-R-, we held
  Athat the term >last arrival in the United States= should not
  be read to include an alien=s return to the United States after
  a brief trip abroad pursuant to a parole explicitly permitted
  by United States immigration authorities.@ Joaquin-Porras
  v. Gonzales, 435 F.3d 172, 179 (2d Cir. 2006). That decision
  does not trump the BIA=s subsequent, conflicting
  interpretation of its own regulation in Matter of F-P-R-. See
                                4
no matter when within the relevant one-year period after leaving

China he entered the United States. Accordingly, Zheng

demonstrated an error of law in the BIA=s prior decision

affirming the IJ=s pretermission of his asylum application as

untimely, and the BIA abused its discretion in denying his

motion to reconsider.   See 8 U.S.C. ' 1229a(c)(6)(C); 8 C.F.R.

' 1003.2(b)(1); see also Jian Hui Shao, 546 F.3d at 173.

    For the foregoing reasons, the petition for review is

GRANTED, the decision of the BIA is vacated, and the matter is

REMANDED for further consideration.    As we have completed our

review, the pending motion for a stay of removal in this petition

is DISMISSED as moot.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




  Nat=l Cable & Telecomm. Ass=n v. Brand X Internet Services,
  545 U.S. 967, 982 (2005).

                               5